OPINION

Per Curiam:

The juvenile division of the Seventh Judicial District Court ordered appellant committed to the Nevada Youth Training Center at Elko, Nevada, for an indefinite period. This is an appeal from the order of commitment.
*402We reverse the order of commitment, and we remand for further proceedings.1
Appellant contends that he was denied his right to legal counsel at the factfinding hearing. See In re Two Minor Children, 95 Nev. 225, 592 P.2d 166 (1979); NRS 62.195(2); see also In re S., 275 N.E.2d 577 (N.Y. 1971). The state has expressly conceded error on this issue, and has requested this court to reverse the finding of delinquency and the commitment to the Youth Training Center.

Because respondent conceded that the district court’s order must be reversed, we have decided this case without oral argument. NRAP 34(f)(1). Furthermore, because of the reversal on the ground stated, we need not decide the other issue raised by appellant.